Citation Nr: 1419561	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-39 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected traumatic arthritis of the lumbar spine, to include entitlement to a separate rating for radiculopathy of the right leg.

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected traumatic arthritis of the left shoulder.

3.  Entitlement to an increased disability rating in excess of 10 percent for service-connected traumatic arthritis of the right hip.

4.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected traumatic arthritis of the lumbar spine.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to June 1986 and from July 1986 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In June 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the proceeding is associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, increased rating claims are on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To schedule VA examinations and for initial adjudication of a claim for TDIU.

At the June 2013 hearing before the Board, the Veteran indicated he did not feel the October 2009 VA examination was a fair assessment of the severity of his service connected conditions.  Evidence of record also indicates that his conditions may be worse now than at the time of the 2009 examination.  The Board finds that the medical evidence of record is insufficient to adequately assess the current severity of the Veteran's service-connected traumatic arthritis of the lumbar spine, left shoulder and left hip.  Therefore, a remand for further development is necessary.  

In his April 2009 claim for increased ratings, the Veteran alleged that he experienced occasional intense pain radiating down his right leg.  He indicated in his July 2009 notice of disagreement that his right leg was "persistently painful and numb, as a result of my low back disability."  At the October 2009 VA examination, it was considered whether he had radiculopathy in his right leg.  The VA examiner recognized "subjective radiculopathy symptoms over the right leg" and stated that "[c]urrent examination revealed no objective clinical signs related to right leg radiculopathy." He concluded that the symptoms were at least as likely as not related to the Veteran's service-connected lower back condition.  Because of the lack of objective evidence of radiculopathy, the Board finds it unclear whether radiculopathy is present and thus whether the Veteran should be entitled to a separate rating for that associated neurologic abnormality pursuant to 38 C.F.R. § 4.71a, Note 1 under the General Rating Formula for Diseases and Injuries of the Spine. On remand, as part of the VA examination to assess the severity of the Veteran's service-connected lumbar spine disability, the examiner should objectively test for radiculopathy.  Upon re-adjudication, the RO should determine whether the assignment of a separate rating for radiculopathy of the right leg is warranted.  The Board notes that Diagnostic Code (DC) 8520 is analogous to lower extremity radiculopathy because the anatomical area of the neurologic deficit approximates the level of disability produced by sciatica when considering functional impairment, anatomical location, and symptomatology.  38 C.F.R. § 4.20

At the June 2013 hearing, the Veteran also mentioned that he had pain in the right knee and that it "locks up every once in a while" and becomes stiff.  See June 2013 Hearing Transcript, pg. 16.  In July 2013, the Veteran submitted an undated and unsigned VA disability questionnaire relating to his knees that demonstrated limitation of motion.  Because the report is neither signed nor dated, it cannot be afforded probative weight; however, it does indicate that a disability in the knee may be present.  On remand, the Veteran should be scheduled for a VA examination and the RO should consider whether service connection is warranted for a right knee disability, to include as secondary to his service-connected lumbar spine disability.

The Board specifically points out to the Veteran that if he desires the Disability Benefits Questionnaires he submitted in July 2013 that pertain to his knees, shoulder, back and hip to be considered as evidence in support of his claims, he must ensure they are signed by a physician.  Otherwise, they cannot be considered credible evidence and will not be afforded probative weight in VA's consideration of his claims.

As noted in the Introduction, the issue of a TDIU is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A Functional Capacity Evaluation dated in July 2013 indicates the Veteran was tested "to determine an objective assessment of his work ability and maximal physical tolerances."  The examiner concluded that the Veteran "did not demonstrate the physical ability to be able to tolerate work on a full time, part time or contingent basis on this date."  Severe pain in the left shoulder, right hip and low back were noted that greatly affected daily activities, to include sitting, standing and walking.

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2013). 

If the required percentage requirements are not met, as here, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

The evidence in this case has presented indication of marked interference with employment caused by disabilities in the Veteran's back, right hip and left shoulder.  Therefore, the Board finds it necessary to remand the issue of entitlement to a TDIU to the agency of original jurisdiction for additional development and consideration. 

The Board also observes that the most recent VA treatment records associated with the Veteran's claims file are dated in August 2011.  Since the Veteran's claims are being remanded, all outstanding VA treatment records must be obtained and associated with the claims file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992); see also 38 U.S.C.A. § 5103A (West 2002).

If, after reajudication, the benefits are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) that includes the text of all the Diagnostic Codes relevant to the Veteran's service connected disabilities, to include DC 5010, DC 5003, DC 5201, DCs 5250 - 5253, DC 8520 and the General Rating Formula for Diseases and Injuries of the Spine under 38 C.F.R. § 4.71(a), to include Note 1 relating to associated objective neurologic abnormalities.  The Veteran should be given the opportunity to respond before the case is returned to the Board as warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records since August 2011 with the claims file.

2.  Schedule the Veteran for a VA examinations with an appropriate specialist or specialists to assess the current nature and severity of his service-connected traumatic arthritis of the (i) lumbar spine, (ii) left shoulder and (iii) right hip.

The claims file should be made available for review, and the examination report should reflect that such review occurred, including review of the records located on Virtual VA that are not in the paper file.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.

Specifically in regard to the lumbar spine, the examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically test for objective evidence of radiculopathy in the legs and indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.
Specifically in regard to the right hip, the examiner should note extension, flexion, abduction, adduction and rotation of the thigh and whether ankylosis exists in the hip.  

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his service-connected disabilities and what impact, if any, those have on his occupational functioning.

3.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any current right leg disability, to include a disability of the right knee.  

The claims file should be made available for review, and the examination report should reflect that such review occurred, including review of the records located on Virtual VA that are not in the paper file.

The examiner should clarify the diagnosis of any current right leg disability/disabilities based on examination of the Veteran and, if necessary, x-ray evidence.

If a disability is found to be present, the examiner should provide an opinion as to whether it is at least as likely as not that the current disability or disabilities is/are related to an injury during service as opposed to some other cause or factor.  The examiner should also provide an opinion as to whether the leg condition was caused by or is aggravated by the Veteran's service-connected lumbar spine disability.

The Veteran has made subjective complaints of radiculopathy symptoms throughout the record.  The examiner should specifically opine as to whether there is objective evidence of radiculopathy in the right leg and whether those symptoms are associated with the Veteran's service-connected lumbar spine or right hip disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Send a letter to the Veteran and his representative that informs him of the evidentiary requirements for establishing entitlement to a TDIU and his and VA's respective duties in obtaining evidence.  Include with the letter a copy of VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability and instruct the Veteran to complete the form and return it to the RO.

5.  After proper notification to the Veteran, the RO should adjudicate the issue of entitlement to a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence, as is deemed necessary.

If the required percentage requirements are not met pursuant to the Rating Schedule, but the RO finds evidence suggesting that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the RO should refer the claim to the Director of the VA Compensation and Pension Service for consideration as to whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  

6.  After the development requested has been completed, the RO must readjudicate the increased rating claims and the claim for service connection for a right leg disability.  If the benefits sought are not granted in full and/or a TDIU is denied, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC), to include the text of all the Diagnostic Codes relevant to the Veteran's service- connected disabilities, to include DC 5010, DC 5003, DC 5201, DCs 5250 - 5253, DC 8520 and the General Rating Formula for Diseases and Injuries of the Spine under 38 C.F.R. § 4.71(a), to include Note 1 relating to associated objective neurologic abnormalities.  

The RO is specifically reminded to determine whether a separate rating may be warranted for any neurologic abnormalities associated with his service-connected lumbar spine disability, to include radiculopathy if present.

The Veteran should be given the opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



